Exhibit 99.1 vTv Therapeutics Completes Enrollment of Phase 2 Trial Evaluating TTP273 for the Treatment of Type 2 Diabetes TTP273 is an oral, small molecule GLP-1R agonist with best-in-class potential Company Releases Q2 Earnings Results and Details Upcoming Program Milestones High Point, North Carolina (August 16, 2016) vTv Therapeutics Inc. (vTv) (Nasdaq: VTVT), a clinical-stage biopharmaceutical company engaged in the discovery and development of new orally administered treatments for Alzheimer’s disease and diabetes, today announced the completion of enrollment of the company’s Phase 2 LOGRA (aLlosteric Oral Glp1 Receptor Agonist) study, a randomized, double-blind, placebo-controlled, parallel group trial of TTP273. TTP273 is an oral, small molecule GLP-1R agonist with best-in-class potential. The previous Phase 1b trial of TTP273 showed robust effects on postprandial and fasting glucose. In this study, all doses of TTP273 were well tolerated with no serious adverse events or evidence of significant gastrointestinal side effects. Last week, vTv announced positive topline results from a placebo and active-comparator-controlled Phase 2b clinical study of TTP399, a liver-selective glucokinase activator (GKA) under development for the treatment of Type 2 diabetes. “Coming off the announcement of positive topline results from our GKA trial, we are pleased to report that enrollment of our GLP-1 trial has been completed,” said Steve Holcombe, President and CEO of vTv. “Earlier studies of this compound showed that TTP273 has the potential to provide enhanced glycemic control and weight loss without the burden of injections or gastrointestinal side effects seen with other GLP-1 biologic agents. We look forward to completing this trial and reporting results at the end of this year.” The LOGRA study is assessing the safety and efficacy of TTP273 in Type 2 diabetic subjects on stable doses of metformin. The study’s primary endpoint is the change from baseline in HbA1c at 3 months, with secondary endpoints including body weight, plasma glucose, lipids insulin, lactate, C-peptide, glucagon and GLP. Topline results are expected late this year.
